           Case 2:20-cr-20017-PKH Document 150 Filed 09/21/20 Page 1 of 1 PageID #: 310
                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      FORT SMITH   DIVISION

                                                       MINUTES


UNITED STATES OF AMERICA                                   JUDGE: Mark E. Ford, U. S. Magistrate Judge
PLAINTIFF                                                                 Debbie Maddox, Digital Recorder
                                                           REPORTER:
   ATTY: Brandon Carter
                                                                      Debbie Maddox
                                                           CLERK:

JULIE ANN PYLES                                            CASE NO. 2:20-cr-20017-010
DEFENDANT
  ATTY: Robert Marquette
                                                            DATE:      September 21, 2020


                            ACTION: Detention Hearing

 TIME                                                       MINUTES


 2:02 pm    Convene
            Opening remarks by Court
            Testimony on behalf of Government
             1. Matthew Ferguson
            Government rests
            Testimony on behalf of Defendant
             2. Ryan Forsyth
             3. Brenda Irving
            Statement to Court by Attorney Marquette - request to continue Detention Hearing; request denied by Court
            Statement to Court by Attorney Marquette
            Argument by Attorney Carter
            Argument by Attorney Marquette
            Discussion by Court; Court detains Defendant
            Defendant advised of right to appeal
 3:12 pm    Adjourn
